-     ,’

                                                                R   -790



                                       MNEY         GENERAL


                                  AXT~TIN   11. Tsxasr
PRICE   DANIEL
ATTORNEY GENERAL

                                       Septembei 19, 1'947

               Hou. George P. Hudeon               opinidn xio.v-385
               Cowlt~ Attorney
               Jones County                        Re: Velidity of an
               Anson, Texas                            election held la
                                                       Jones County In
                                                       1909 to forbid
                                                       oertain stock run-
                                                       nFng rt Urge

               Deer   Sir:

                             I& hour rsqueat for en opLtien upon the above
               atrted m&tjetot
                             netter gou,ad,.viae
                                              es follows:
                           "I have 8 cese on the doclEdthere
                      where s person IS to be proseouted far
                      wilfully permitting his stool (horses)
                      to run et large on the land af saother*
                      zheCpr.os6cutlouis under Article 13‘i'O,,
                             Vernonfs Statutes, and espeoial%~
                      as t;:
                           "1, Whether or not the Djtock3*rwb
                      Is vslfd and in force in Jones Connty.
                           “2.0 If not valid, then la another
                      election the method for correction?"
                           Your rkbqkeeat
                                        fe eccompaniedby e tzwm$a$pt
               of the proceedings in the minutes of the ComnFssi,onera'
               Court of Jones County. From thfs*transorLptit agpeera
               thrt everything fa en proper other and thet the rlec-,
               t&on therefore put,the law into effect unlssr t&Z% be
               8 vice aa to notice of the election and proola~$&% of
               the result.    You say,:
                           "The question in my opinion Is
                      whether ,publlcatlonwas ever had on the
                      calling of the election or publication of
                      the results was ever had. There is nothing
                      in the Commissioners8Court's minutes in
                      regard to this, other than the above., In
                      my opinion the prosecutionunder the above
Hon. George P. Hudson, Page 2, v-385


    in Jones County would not stand up be-
    cause of inability to prove publication,
    and it will be necessary to hold an elec-
    tion on this before prosecution can be
    had on any such cases in the future."
          The statute under which Jones County held the
election involved was Senate Bill No. 157, Chapter
LVII, of the 30th Legislature (19071,being Section 20b
of that Act.
         Section 12 of the Act Is as follows:
         "The returns shall be opened, tabu-
    lated and counted by the county judge in
    the presence of the county clerk and at
    least .onejustice of the peace of the
    county, or by two respectable freeholders
    of the county and an order showing the
    result shall be duly recorded in the min-
    utes of the commissloners'court in the
    said county. And the order showing the
    result of said election thus determined,
    certified and recorded, shall be held to
    be prima facie evidence that all the pro-
    visions of law have been compliedwith in
    presenting the petition, the action of the
    court thereon ordering the election, the
    giving of notice and holding said election
    and in counting and returning the votes, and
    declarfng the result thereof, and if,said
    election be then declared to be in favor of
    the stock law, then after thirty days from
    said date, It shall,be prima facie evidence
    that the proclamationrequired by law has
    been made and;publ%shedas required by law.'
          Of course, the indictmentmust specifically
allege, and the evidence must.show, all the essential
facts to make the election valid, and the evidence must
support such allegationshefore there can be a convic-
tion. Having alleged such essential facts, Section 12
makes the prescribed orders of the Commissioners'Court
prima facie evidence of such requisite steps. It ap-
pears from the transcript (abbreviatedin some respects,
however),thatupon the introductionof such orders and
proceedings of the CommlssSoners"Court, accompanied
byfactual elements as to the defendants,you will have
made a prima facfe case. Section 12 is now Article
6961 of Vernon's Civil Statutes.
.   -




    Hon. George P. Hudson, Page 3, v-385


              We, therefore,answer your first question to
    the effect that it appears from the transcript of the
    proceedings of the Comtnissioners~Court of Jones County
    that the election referred to was in compliancewith
    the law, and that the Stock Law was put into effect
    thereby. Having answered in this respect, it is not
    necessary for us to answer your second inquiry.
                        SUMMARY
             From the transcrfpt of the proceed-
        ings of the CommlssfonerssCourt of Jones
        County, it appears that the eleetfon held
        in that county in 1909 to determine whether
        or not certain livestock should be permitted
        to run at large was regularly held and such
        law became effective in the county,
                                     Yours very truly
                                  ATTORNEY GENERAL OF TEXAS




    OS-djm-mw-Jcp




                                  ATTORNEY GENERAL